Citation Nr: 1450251	
Decision Date: 11/13/14    Archive Date: 11/26/14	

DOCKET NO.  11-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to an acquired psychiatric disability, to include major depressive disorder and schizophrenia as residuals of military sexual trauma; and if so, whether service connection is warranted for such disability.  

2. Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Ms. L.B. and Mr. A.B.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1979 and from October 1981 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran's guardians appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the Veteran initially claimed entitlement to service connection for schizophrenia and military sexual trauma as separate issues; however, the United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disability and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1985 rating decision denied service connection for a nervous condition based on a finding that the Veteran's in-service diagnosis of schizophreniform disorder pre-existed his active service and was not aggravated by his active service.

2. Evidence received since the March 1985 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disability, and therefore raises a reasonable possibility of substantiating this issue on appeal.


CONCLUSIONS OF LAW

1. The March 1985 rating decision which denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014). 

2. New and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed March 1985 rating decision denied the Veteran service connection for a nervous condition on the basis that the Veteran's in-service diagnosis of schizophreniform disorder pre-existed his active service and was not aggravated by his active service.  A subsequent unappealed March 1994 rating decision continued the January 1985 denial.  That decision is final.  38 U.S.C.A. § 7105.   

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met.  Specifically, the Veteran has submitted letters dated in April 2010 from his private mental health case worker, one of which was supplemented by a private psychiatrist, and lay statements from the Veteran, which suggest that the Veteran's acquired psychiatric disability may be directly related to his active service and physical and sexual abuse sustained therein, and did not pre-exist active service.  

The evidence submitted by the Veteran was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a different theory of entitlement that was not previously considered by the RO in their initial March 1985 denial; specifically, that the Veteran sustained physical and sexual abuse in service that resulted in a psychiatric disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for an acquired psychiatric disability must be reopened.  


ORDER

New and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened; to this extent, the appeal is granted.


REMAND

At the outset, the Board notes that in his September 2011 substantive appeal, the Veteran requested a hearing before a member of the Board at a local RO for both issues on appeal.  While the witnesses at the hearing indicated they would provide additional evidence regarding the issue of entitlement to service connection for a left leg disability, no testimony was provided on this issue.  As such, the Board finds that in order to comply with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), a new hearing must be afforded to the Veteran before a decision can be rendered on the issue of entitlement to service connection for a left leg disability.  

The medical evidence of record shows that the Veteran was diagnosed with schizophreniform disorder shortly after his entry onto his second period of active service.  A review of his June 1981 entrance examination shows that his psychiatric examination was normal and he denied any history of psychiatric symptoms.  Further, there is no evidence of record that the Veteran received mental health treatment prior to October 1981.  [The Board notes that the Veteran has reported a more varied history of mental health treatment, which is not supported by the evidence of record.]  Following his diagnosis, the Veteran was medically discharged from active service, at which time, the Medical Board determined that his schizophreniform disorder existed prior to entry on active service and was not aggravated by active service.  

The Board notes that a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board finds that a VA examination is warranted to determine whether the Veteran has an acquired psychiatric disability that is directly related to his active service and his reports of physical and sexual assault therein, or in the alternative, whether he had an acquired psychiatric disability that clearly and unmistakably pre-existed his active service and was not aggravated by such service.  

Additionally, at the July 2014 Board hearing, the Veteran's guardians indicated that the Veteran receives ongoing mental health treatment; however, records of such treatment are not currently of record.  As such, efforts should be made to identify where the Veteran has been treated and to associate any available records with the claims file.  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing before a Veterans Law Judge at a local VA office in relation to the issue of entitlement to service connection for a left leg disability only.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent mental health treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. The Veteran should then be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  Based on the examination and a review of the record, the examiner should respond to the following: 

(a) What is the nature of the Veteran's current acquired psychiatric disability?

(b) With regard to any currently diagnosed acquired psychiatric disability, please opine whether is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to include his diagnosis of schizophreniform disorder therein.  The examiner should specifically address the Veteran's reports of physical and sexual abuse on active service and their relationship, if any, to any currently diagnosed acquired psychiatric disability.  

(c) With regard to any currently diagnosed acquired psychiatric disability, if found not to be directly related to the Veteran's active service, please opine whether the disability clearly and unmistakably existed prior to the Veteran's period of active service beginning in October 1981 and if so, whether it clearly and unmistakably was not aggravated by active service beyond the normal progression of the disability.  The examiner should specifically address the significance, if any, of the December 1981 service treatment record noting the Medical Board's finding that the Veteran's schizophreniform disorder existed prior to entry (EPTE) on active service. 

If the Veteran is diagnosed with schizophrenia, the VA examiner is asked to specifically comment on its relation, if any, to the active service diagnosis of schizophreniform disorder. 

The VA examiner should also provide an assessment as to the reliability of the Veteran's various reports of psychiatric history. 

The complete rationale for all opinions expressed must be provided

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.
 
5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


